Citation Nr: 1204757	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2010, he presented testimony in a hearing before the undersigned and a copy of the transcript has been associated with the claims folder.  Then, in August 2010, the Board remanded this matter for further development which has been completed and the case has been returned to the Board for appellate consideration.  

In the December 2006 rating decision, the RO also denied service connection for bilateral diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities, which were also the subject of the Board's August 2010 remand.  During the pendency of this appeal, in an October 2011 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations 

As noted above, the Board remanded this claim for further development in August 2010.  The Board specifically instructed the RO/AMC to provide the Veteran an opportunity to identify all medical providers who have treated him for his hearing loss disability, afford the Veteran an examination to determine the nature and etiology of any current hearing loss, and readjudicate the claim.  In a September 2010 letter, the RO requested that the Veteran fill out the enclosed authorization from identifying all medical care providers who may have treated him for his claimed hearing loss disability.  To date, the Veteran has not returned the completed form or otherwise identified any medical care provider.  The Veteran was afforded an examination for his hearing loss disability in September 2010 and his claim was subsequently readjudicated in an October 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2006, prior to the December 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and all available post-service medical records are in the claims folder.  As noted above, the Veteran was afforded an examination for his disability in September 2010.  This examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is   adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran presented testimony in a hearing before the undersigned.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has current hearing loss related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, this presumption does not apply as discussed below. 

With respect to Hickson element (1), current disability, the September 2010 VA examination report showed the following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
0
0
10
10
10

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner noted a diagnosis of normal hearing.  There are no other post-service audiological reports of record.  

The Board finds that based on the evidence of record that the Veteran does not have hearing loss disability in either ear for VA compensation purposes.  See supra 38 C.F.R. § 3.385 (2011).  The September 2010 VA examination does not show that the Veteran has an auditory threshold of 40 decibels of more at any level; auditory thresholds or 26 decibels or more for at least 3 frequencies in either ear; or speech recognition scores of less than 94 percent.  

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As the Veteran's hearing impairment does not meet the regulatory criteria for a hearing loss disability under VA regulations, service connection for a bilateral hearing loss disability is not warranted. 

The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of is claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this conclusion, the Board observes that the Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, an assertion as to whether the degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is a medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  

There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. 
§ 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the September 2010 VA examiner's audiological testing results.  

The weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss disability is not warranted. 

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


